DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-20 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Doshi et al. (2018/0025289) teaches methods, computing devices implementing such methods, and non-transitory processor-readable media storing processor-executable instructions implementing such methods for improving battery life with performance provisioning using machine learning based automated workload classification. Various aspects may include creating a machine learning model based at least in part on computing device metrics, training the machine learning model using performance provisioning rules for work groups; classifying a new work item for a software application into a work group using the trained machine learning model, and applying resource provisioning rules for the work group to the new work item. (See Abstract).

	Saxena et al. (2018/0181451) teaches A method for executing a virtualized application on a computing system that includes a user-space and a kernel-space is disclosed. The method includes executing an application in the user-space, executing a user-level virtualization layer in the user-space, the user-level virtualization layer including a set of rules, performing, via the user-level virtualization layer, user-level hooking of events that are generated by the executing application according to the set of rules to identify events of interest, and determining whether to allow or block a function corresponding to an event that is identified as an event of interest based on the set of rules in the user-level virtualization layer. (See Abstract).

	Copenhaver (2018/0173730) teaches Systems and methods for generating a database that reduces storage space and improves data retrieval time are disclosed. Provider data is received from a data source, where the provider data includes objects. Profile data is generated from the provider data that organizes the objects into classes and links the classes based on properties of the objects. A source terminology that includes source terms that are used to describe the objects is determined. Each source term in the source terminology is mapped to a corresponding authoritative term in an authoritative terminology. A database is generated that includes the provider data, the profile data, and the mapping of each source term to the corresponding authoritative term. (See Abstract).


	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 08/11/2022. Claims 2-20 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449